Title: To James Madison from James Monroe, 26 December 1785
From: Monroe, James
To: Madison, James


Dear Sir
New York Decr. 26 — 1785.
Your favor of the 9th. reach’d me a few days since. Mine by the last post advis’d you of my arrival here; still I am with out a colleague and the representation of the States, the same. I am perfectly satisfied that the more fully the subject is investigated, and the better the interests of the States severally are understood, the more obvious will appear the necessity of commiting to the U S. permanently the power of regulating their trade. Whether it will be expedient to accept it for a limited time only it is difficult to determine. If it is expedient for a day, while the States bear the relation they now do to each other & to other powers, or rather while they adjoin each other & are bounded by the ocean, it will still be so. Whether then will it be expedient to avail ourselves of the present disposition so far only as to try an experiment, the success of wh., as such, must depend upon a variety of circumstances, or to delay any remedy untill under the pressure of the present difficulties it may be made complete? As an experiment in what light will it be conceiv’d & how treated by foreign powers. Will they not all wish to defeat it and of course avoid those stipulations in our favor wh. may hereafter furnish arguments for its renewal. We may with propriety also take into the consideration the diversity of interest wh. will arise in the admission of western States into the confideracy. In a govt. also so fluctuating there will never be energy, or calculation on it either at home or abroad, everything will be in a state of incertainty. The states severally will be at a loss how to act under it (in thier respective delegations); they will fear to take those decisive measures with respect to other powers, wh. might be necessary, least their vigorous operation, may prevent its renewal — but whether these or any other considerations, may be of sufficient weight to induce us to seek only a permanent change, is what I have not absolutely determin’d on. I beg of you to give me your sentiments thereon as well as of the course you think I may with propriety take here, provided the State shod. confide it only for a limited time.
Some dispatches have lately been recd. from Adams. They are as we expected they wd. be. Pit[t] admits that the removal of the negroes is a violation of the [treaty.] Th[at] when the number is ascertaind they must pay for them. That they will take up the subject of the posts with that of the debts. Yet he says that the whol[e] nation are host[ile] to us — that they will give us no commercial treaty, that they have sent out Sir J Johnson for Canada with entrentching to[o]ls &ca. This is the amt. of what we have, nor can I well determine how you shod. act under it. If it be practicable to carry into effect, a complete co[m]plyance on our part, let their conduct be as it may, I shod. not hesit[ate] to adopt it. But if this is not the case, I cannot well conceive the [ad]vantage of a partial complyance, or the paymt. by instalment, [as] hath been heretofore propos’d. If they mean to quarrell, their grou[nd] for it will be equally justifiable, in that instance, as in an absolu[te] failure. And if the end we seek, is to be obtain’d by further neg[o]tiation, or by bargain of one for the other, by this measure we lose the consideration we shod. have to give for it. In all the measures of this country toward us we perceive not only the utmost vigilance & attention to their own interest in opposition to ours, but a disposition to seek opportunities to injure us. They restrict us most severely in commerce, give land, & provision to our fishermen to settle within their bounds, and we have too much reason to suspect that they encourage the Algerines to attack us. In this situation to whom may we look for assistance even agnst these pirates. The monopoly of the trade of the medeteranean is in the hands of France, Britain & the Netherlands; will they or either of them, give up this advantage, for our convenience for nothing. Is it not strange in this situation that we shod. be disputing whether we shall act together or cement & strengthen the Union.
There hath been a newspaper controversy here between Mr. Jay & Mr. Littlepage of our State, upon some subject of a private nature between them. As I have not read their publications I am unacquainted with the merit of either party. It is however to be lamented that Mr. Jay enter’d into a controversy of this kind, since his character is too well establish’d to be call’d in question upon any unimportant or trivial occasion. Be so kind as [to] give no intimation to anyone except, Mr. Jones, of the contents of what I have wrote you in cypher. I am Dear Sir your friend & servant
Jas. Monroe.

P S. Is the revenue law in any respect chang’d — are the facilities of other States admissible in payment of taxes — or rather is it accomodated to all the purposes of the requisition? Our ministers are taking measures with the regencies of Algiers &ca. It is sd. that Mr. Consul Barclay, a Mr. Lambe & Majr. Franks are sent to these different powers for this purpose, but the latter I think is not confirm’d by an official communication.
